        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 1 of 21



                                           BEFORE THE
                              AMERICAN ARBITRATION ASSOCIATION
                               Construction Industry Arbitration Rules

JAMES C. HASSELL and HASSELL                        §
CONSTRUCTION COMPANY, INC.                          §
                                                    §
Claimants,                                          §
                                                    §
vs.                                                 §                No. 01-14-0000-3178
                                                    §
                                                    §
R. HASSELL HOLDING CO., INC.,                       §
R. HASSELL & COMPANY, INC.,                         §
R. HASSELL BUILDERS, INC.,                          §
G.R. GROUP RESOURCES LLP, ROYCE                     §
J. HASSELL and SILVIA HASSELL,                      §
                                                    §
Respondents.                                        §

                                               ORDER NO. 9

         On December 15 and 16, 2016, the parties appeared for a preliminary hearing regarding

the issues outlined in Order No. 8 in this proceeding, dated October 21, 2016. On the basis of

the hearing, and by agreement of the parties1 , the Panel orders as follows:

         The parties will proceed to final hearing with the current parties to this arbitration

proceeding only2, and based only upon currently-filed claims and counterclaims, subject to

amendment authorized to be filed by the panel upon good cause shown. The final hearing shall

last ten (10) days, which each party has agreed will be sufficient for each to present their

respective claims and defenses. Claimants and Respondents, respectively, will each be

responsible for one-half of the anticipated costs, fees and expenses of arbitration going forward,

1 Respondents have asserted their objection and lack of consent to being required to continue
participating in this arbitration proceeding, and have regularly and consistently asserted their objections
and non-waiver of their position in this regard. In their Preliminary Scheduling Order No 1, the panel
granted the Respondents a running objection and note that all agreements referenced in this Scheduling
Order and subsequent orders shall be without waiver by Respondents of their said objections. The
agreement of the Respondents reflected herein continues to be subject to said objection as well as to
their claimed due process objections and asserted right to appeal the panel’s decision not to grant
Respondents’ motion to join additional parties due to Respondents’ failure to file their motion to join by
November 18, 2016, as required by Preliminary Order No 8.
2At the December, 2016, hearing, Respondents reasserted their objection to the participation in this
proceeding by the law firm of Coats, Rose, and the participation of attorney Bogdan Rentea, both as
attorneys for Claimants. The panel has previously denied motions to remove Coats, Rose, and here
reaffirms that prior decision, nor will the panel interfere with Claimants’ desire to retain Mr. Rentea in this
proceeding.

ORDER NO. 9                                         Exhibit                                    Page !1
Hassell v Hassell
                                                      C
        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 2 of 21



as will be estimated by the arbitrators based upon the revised schedule calling for ten days of

hearing, together with anticipated arbitrator study and travel time and such other criteria as are

normally used by the arbitrators in reaching its estimates. Respondents may pay their one-half

share in five equal installments, provided their entire share is paid in full no later than thirty (30)

days prior to the beginning of the final hearing on June 19, 2016. If Respondents’ full share of

the estimated costs, fees and expenses of arbitration is not paid in full on or before thirty (30)

days prior to the final hearing, their affirmative claims are subject to being stricken by the panel.

          In addition the following schedule and procedures will govern the prompt and efficient

resolution of this dispute:

         1.         Final Evidentiary Hearing – The final evidentiary hearing in this matter will
                    be held June 19—23, and June 26-30, 2017. On June 19, 2017, the hearing
                    shall commence at 9:30a.m., but thereafter each day of hearing shall
                    commence at 9:00 a.m. The parties agree that the foregoing hearing schedule
                    will allow the parties sufficient opportunity to present their respective claims.
                    This is a firm setting, and will not be continued absent very exceptional
                    circumstances and upon a showing of good cause. Claimants and
                    Respondents will each be afforded 5 days worth of time, and their participation in
                    the final hearing will be subject to a clock, so that all testimony elicited by a side,
                    together with all argument, objection and other use of time during the final
                    hearing shall count towards each side’s aliquot share of time allotted. The
                    arbitration will be conducted in Houston, Texas, at an address to be determined
                    by agreement of the parties; however, should the parties not agree upon a venue
                    for the hearing and communicate their agreement to that venue to the panel and
                    the case manager by April 1, 2017, the hearing location in Houston will be
                    determined by the case manager and/or the panel.

         2.         Amendment or Supplementation of Claims

                    No Amendment or Supplementation of Claims or Counterclaims shall be allowed
                    except upon good cause shown, and no supplemented or amended claim or
                    counterclaim filed with the AAA shall be deemed filed unless and until so ordered
                    by the panel.

         3.         Additional Motions/Motions for Leave to File




ORDER NO. 9                                                                                Page !2
Hassell v Hassell
        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 3 of 21



                    Any party wishing to file a motion for consideration by the Panel shall accompany
                    their proposed Motion with a Motion for Leave to File the motion. Any motion for
                    leave should be limited to three double spaced pages, shall be dated and signed
                    by an attorney of record for the submitting party. Should the Panel desire a
                    response to any such Motion for Leave, it will so inform the parties. No Motion
                    will be deemed filed if submitted without a Motion for Leave to File or absent the
                    Panel granting a Motion for Leave to File such Motion.

         4.         Expert Disclosures and Reports

                    Not later than February 15, 2017, each party seeking affirmative relief shall
                    designate any expert witness expected to be called to testify. Each party shall
                    further provide on that date the name, address and telephone number of each
                    such expert, and shall also provide curriculum vitae of the expert, a description of
                    the general areas on which the expert is expected to testify. Expert reports
                    relating to a party’s affirmative claims shall be due no later than May 1, 2017.
                    Rebuttal Expert Reports shall be due no later than May 15 2017. No person will
                    be allowed to testify as an expert witness if not timely designated and no
                    designated expert will be allowed to testify as to opinions not reasonably
                    disclosed in the expert’s written report.

         5.         Discovery Permitted Each party shall be permitted to conduct discovery under
                    the following conditions and limitations:

                    A.      Depositions: Claimant has agreed and stipulated that in order to
                            prepare for the final hearing it will need to take only the depositions of
                            the following: Royce J. Hassell, a representative for each of the
                            Respondent corporate or other legal entities, and Respondents’ Expert
                            Witness(es). Respondent has agreed and stipulated that in order to
                            prepare for the final hearing it will need to take only the depositions of
                            the following: Shawn Hassell Potts, Phillip Hassell, James C. Hassell,
                            Steve Ligon and Claimants’ Expert Witness(es). Absent agreement of the
                            parties, depositions may only be taken between 8:30 a.m. and 5:30 p.m.,
                            Monday through Friday, excluding holidays, and the witness shall be
                            permitted a fifteen minute break in the morning and afternoon, and a one
                            hour and fifteen minute break for lunch. Except on leave of the panel, for
                            good cause shown, no individual deposition shall last over 6 hours.

                    B.     Written Discovery: Each party may serve upon a party opponent
                           requests for production of relevant documents (but not interrogatories or
                           requests for admission) and tangible items. No request for production of
                           relevant documents shall be filed after January 16, 2017. Responses to
                           any request for production of relevant documents shall be made no later
                           than 30 days following the date of the request. Discovery practices which
                           are determined to be repetitive, unreasonably burdensome, harassing, or
                           abusive may result in sanctions, including further limitations as to the
                           amount and scope of discovery permitted.

                    C.     Automatic Exclusion: As a general principle, a party who fails to make,
                           amend or supplement a discovery response in a timely manner may not
                           introduce in evidence the material or information which was not timely
                           disclosed, or offer in evidence the testimony of a witness who was not
                           timely identified, absent a showing of exceptionally good cause for the
                           party's failure to timely provide the required discovery.

ORDER NO. 9                                                                             Page !3
Hassell v Hassell
        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 4 of 21




                    D.     Discovery Supplementation: As the case progresses, on an ongoing
                           basis, each party shall have a continuing obligation to voluntarily and
                           seasonably supplement its initial disclosures and discovery responses to
                           include any updated information or documents that are relevant to the
                           matters previously raised in discovery requests.

                    E.     Discovery Dispute: If any dispute arises during the course of discovery,
                           the parties shall confer for the purpose of attempting to resolve the
                           dispute. If the parties are unable to agree, they shall not file any written
                           materials, but shall contact the Case Manager to schedule a conference.
                           The parties have agreed that any such dispute shall be heard by the
                           Panel Chair or any one available member of the panel. Written materials
                           relating to the discovery dispute shall only be filed if requested by the
                           Panel member(s) hearing the dispute. If any dispute arises during the
                           conduct of a deposition, the parties shall attempt to resolve the
                           disagreement. If the parties are unable to do so, then they must contact
                           the Case Manager to determine if the matter can be immediately
                           considered in a telephone conference with an available Panel member. If
                           the parties are unable to secure an immediate hearing and resolution of
                           the objection(s), then complete, non-argumentative, objections shall be
                           stated on the record; however the deposition shall be completed with
                           respect to non-objectionable matters. With respect to those matters to
                           which an objection has been made and the witness has not answered,
                           the parties shall promptly contact the Case Manager to schedule a
                           conference as set out above with respect to other discovery disputes.

         6.         Close of Discovery – Not later than June 1, 2017, all discovery shall be
                    completed. Parties are expected to make such arrangements as are necessary
                    to insure that designated witnesses can be made reasonably available for
                    deposition by the party opponent, if requested, within the allotted time. The
                    parties are free to conduct depositions and written discovery after the deadlines
                    established herein, by agreement; however such agreement to conduct late
                    discovery will not be enforced by the Panel, absent a showing of good cause and
                    substantial need, nor shall any such agreement constitute good cause for a delay
                    in the hearing schedule.

         7.         Exchange of Pretrial Information – Not later than June 12, 2017, the parties
                    shall exchange their respective witness lists, exhibit lists, and page/line
                    designations of deposition excerpts to be introduced in direct examination at the
                    hearing. Counter-designations by a party opponent of deposition portions to be
                    introduced for cross examination shall be exchanged no later than June 14,
                    2017. Prior to and during the final hearing the parties will be expected to make
                    good faith efforts to keep one another reasonably and timely apprised of one
                    another’s expected witness schedules and any changes thereto.

         8.         Pre-Hearing Submission – Not later than June 16, 2017, the parties shall jointly
                    prepare and file a Pre-Hearing Submission, including the following:

                           A.     A brief (one page or less) list of each party's ultimate fact and
                                  legal issues to be decided by the Panel.




ORDER NO. 9                                                                            Page !4
Hassell v Hassell
        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 5 of 21



                           B.     If agreement is possible, a joint statement of uncontested or
                                  stipulated facts.

                           C.     A list of witnesses to be called at the hearing by each party,
                                  separated between fact and expert witnesses. For each witness,
                                  a brief explanation of the witness' role in the case should be
                                  provided. For witnesses whose testimony will be presented by
                                  videotape, affidavit, deposition or other electronic or remote
                                  means, identify the method by which the testimony will be
                                  presented.

                           D.      Copies of essential cases, applicable law from jurisdictions other
                                   than Texas, and other important legal authorities which are likely
                                   to be the central focus of a party's arguments regarding disputed
                                   issues of law, or which will likely be needed by the Panel in order
                                   to properly interpret the testimony and other evidence to be
                                   presented at the hearing. Materials regarding common or well
                                   settled legal standards and principles need not be provided.

                           E.     Each party may, but it is not required to, submit a pre-hearing brief
                                  setting forth its factual and legal arguments. The brief should not
                                  exceed twenty double-spaced pages exclusive of exhibits and
                                  other attachments. The parties are directed to avoid excessive
                                  and lengthy exhibits.

         9.         Subpoenas and Compulsory Process – To secure the appearance of
                    witnesses or production of documents from non-parties subpoenas will be issued
                    by the Chair pursuant to AAA Rules, and applicable statutory authority. Parties
                    who desire to have subpoenas issued should timely make such a request
                    through the Case Manager

         10.        Hearing Procedures – Evidentiary hearing procedures generally will follow the
                    customary order of proof and presentation style typical of bench trials in Federal
                    court. Exhibits should be prepared jointly, in binders, pre-marked with exhibit
                    labels and numbered binder tabs. The Panel strongly encourages the parties to
                    confer and provide joint exhibit binders at the hearing, as this will avoid
                    duplication of exhibits, and will minimize confusion and disruption during the
                    proceedings.     Separate sets of exhibit binders must be provided for each
                    counsel, the witness stand, and each Arbitrator.


         11.        Exhibits:

                           A.     Pre-admission of all exhibits will be the first order of business at
                                  the final evidentiary hearing.

                           B.     The parties shall confer in good faith and attempt to agree upon
                                  the authenticity and/or admissibility of exhibits, including charts,
                                  summaries, and demonstrative aids. All joint exhibits will be
                                  numbered consecutively, shall be admitted into evidence at the
                                  beginning of the hearing and may be used by any party.

                           C.     To the extent the parties are unable to agree as to the authenticity


ORDER NO. 9                                                                            Page !5
Hassell v Hassell
        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 6 of 21



                                  or admissibility of an exhibit, chart, summary or demonstrative aid,
                                  each party shall submit its own binder(s) for each member of the
                                  Panel. The exhibits shall be designated "C" for Claimants and "R"
                                  for Respondents and numbered consecutively beginning with "1."

                           D.     In addition to the foregoing, the parties are requested to provide
                                  electronic copies of all exhibits to the panel, in PDF format, via
                                  Dropbox no later than the Friday June 16, 2017.


         12.        Witness Testimony:

                    A.     Witness testimony may be offered live or by deposition (transcript or
                           video) and with agreement of counsel or authorization by the panel, via
                           telephone or in any other manner which promotes the efficient
                           presentation of the evidence. The parties shall make arrangements in
                           advance of the hearing for any special equipment which may be required
                           to facilitate the presentation of evidence (e.g. speaker-phone, VCR, TV,
                           projector, etc.).


                    B.     Affidavits may be accepted as evidence at the hearing only by agreement
                           of the parties, or if no agreement, then only if the affiant is available to the
                           party-opponent for immediate confrontation and cross examination. The
                           panel may relax this rule only for good cause shown.

                    C.     The parties shall make arrangements to schedule the attendance of
                           witnesses in order that the trial may proceed expeditiously and without
                           any unnecessary delay.

                    D.     The parties shall advise each other by 5:00 p.m. of the preceding hearing
                           day as to the witnesses and the order of witnesses they expect to call the
                           following day.


         13.        Award: The award shall be a Standard Award. Any issue regarding an award of
                    attorneys' fees will be presented through post-hearing submissions, and will be
                    decided by the Panel solely on the basis of the papers and other supporting
                    materials, unless oral argument is requested by the Panel.




ORDER NO. 9                                                                                Page !6
Hassell v Hassell
         Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 7 of 21



         14.        Miscellaneous Matters:

                    A.    The Panel remains available to the parties to assist with resolution of any
                          other matters that are not addressed in this Order. All questions, inquiries
                          and scheduling requests should be directed to the AAA Case Manager,
                          who will forward the information to the Panel.         There is no direct
                          communication between the parties and the Panel.

                    B.    Any preliminary matters not otherwise provided for herein shall be
                          submitted to the Panel by June 1, 2017.

                    C.    The parties shall indicate no later than June 1, 2017, whether a court
                          reporter will be utilized.

                    D.    The use of email for communications between the parties, the Case
                          Manager and the Panel is authorized. All communication from the parties
                          shall be done through lead counsel only.

                    E.    All deadlines in this Order expire at 5:00 p.m. CST or CDT on the
                          specified date.

                    F.    Additional pre-hearing status conferences, if needed, are scheduled for
                          April 7, 2017 at 10:00 a.m. and on May 19, 2017 at 10:00 a.m.        The
                          status conferences will be conducted telephonically and will be conducted
                          as scheduled absent agreement by all parties and the panel.

                    G.    A post-hearing briefing and submission schedule will be established at the
                          conclusion of the evidentiary hearing.

         This Order shall continue in effect unless and until amended by subsequent order of the

Panel.

         Signed this _____ day of _______________, 2017.



                                                        James Chrisman Phillips, Chair
                                                        for the Panel




ORDER NO. 9                                                                           Page !7
Hassell v Hassell
        Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 8 of 21




          BEFORE THE AMERICAN ARBITRATION ASSOCIATION
JAMES C. HASSELL, ET AL.,                         §
                                                  §
                       Claimants,                 §
VS.                                               §
                                                  §
                                                  §
R. HASSELL HOLDING COMPANY, INC.,                 §          Case No. 01- 14-0000-3178
ET AL.,                                           §
                Respondents.                      §

             RESPONDENTS’ MOTION TO MODIFY THE ARBITRATION AWARD

        In accordance with R-51 of the AAA Construction Rules and § 171.054 of the Texas

Civil Practice & Remedies Code, Respondents respectfully request that the Tribunal modify the

Award in two respects:

      1. During the arbitration hearing, the parties stipulated that Respondents’ derivative claims
         were not before the Tribunal, and the merits of the derivative claims were therefore
         never addressed. Respondents request the Award be modified to be consistent with the
         parties’ agreement that those claims were not before the Tribunal.

      2. In the Award, the Tribunal correctly ruled that the Deeds of Trust executed by Royce
         and Silvia in favor of James C. Hassell as beneficiary were declared void. But the
         Award incorrectly states that there were only two such Deeds of Trust, when in fact there
         were three introduced at the hearing. Respondents request that the Award be corrected
         to reflect that all three Deeds of Trust are declared void.

A.      This Panel’s Limited Authority to Modify the Award

        Having issued its final award, this Panel is functus officio and has exceedingly limited

authority to modify its award. See Stage Stores, Inc. v. Gunnerson, 477 S.W.3d 848, 855 (Tex.

App.—Houston [1st Dist.] 2015, no pet.). But the very narrow relief that the Respondents seek

is authorized by § 171.054 of the Texas Civil Practice & Remedies Code, which allows an

arbitrator to modify an award on the grounds stated in § 171.091. Section 171.091(2) authorizes

modification if “the arbitrators have made an award with respect to a matter not submitted to

them and the award may be corrected without affecting the merits of the decision made with

respect to the issues that were submitted.”           This Panel further has authority under §

                                                 1
                                                          Exhibit
                                                            D
          Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 9 of 21




171.091(1)(B) and R-51 of the AAA Construction Rules, which allow modification to correct

clerical errors such as errors in description of a “person, thing, or property referred to in the

award.”

B.         Respondents’ Derivative Claims were not before the Tribunal.

           In the Award, the Panel stated that all claims not expressly granted, including

Respondents’ derivative claims, were denied.1 However, as the parties agreed at the hearing, the

Panel did not have jurisdiction to make any rulings regarding Respondents’ derivative claims

because those claims were not before the Panel.2 In accordance with their agreement, the parties

did not substantively address the derivative claims, and an award that denies relief for any

derivative claims improperly precludes Respondents from addressing the merits of such claims in

an appropriate forum should it ever be necessary, though hopefully it will not.3

           As noted in the prior section, the Panel may correct an award “with respect to a matter

not submitted to them and the award may be corrected without affecting the merits of the

decisions made with respect to the issues that were submitted.”4 Because the issue of derivative

claims was not before the Tribunal, the following phrase should be struck from the Award:

               Respondents’ derivative claims against HCCI, James C. Hassell, Phillip J.
               Hassell, Shawn Hassell Potts, and Michael Hassell for fraud, conspiracy to
               defraud, fraud by non-disclosure, promissory estoppel, tortious interference,
               constructive discharge of Royce Hassell, libel, slander, business


1
  The Award states: “All claims not expressly granted herein, including, without limitation…(ii) Respondents’
derivative claims against HCCI, James C. Hassell, Phillip J. Hassell, Shawn Hassell Potts, and Michael Hassell for
fraud, conspiracy to defraud, fraud by non-disclosure, promissory estoppel, tortious interference, constructive
discharge of Royce Hassell, libel, slander, business disparagement, fraud in the inducement, assumpsit, quantum
meruit, unjust enrichment, and punitive damages…”
2
    Arb. Hearing Trans., at 1985:7–14.
3
  Respondents recognize the Solomon-like way the Panel has attempted to end all hostilities among this family. By
making this request, Respondents do not seek to disturb that balance but rather enhance it. Taking away potential
claims from Silvia and Royce, while leaving untouched claims that others not a party to this arbitration may assert,
is essentially a unilateral disarmament likely to lead to conflict, not prevent it.
4
    Tex. Civ. P. & Rem. Code § 171.054. See also R-51 of the AAA Construction Rules.

                                                         2
       Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 10 of 21




             disparagement, fraud in the inducement, assumpsit, quantum meruit, unjust
             enrichment, and punitive damages, (iii)

         This modification is particularly appropriate given that the derivative actions

include parties and issues that were in no way included in this arbitration. Neither Phillip

J. Hassell, Shawn Hassell Potts (individually), nor Michael Hassell were parties to this

proceeding or entitled to any relief in this proceeding. Ms. Potts was a party only in her

capacity as trustee of the deed of trusts at issue.

C.       Three Deeds of Trust, not two, were signed by Royce and Silvia.

         The Award provides that the “two Deeds of Trust executed by Royce Hassell and Silvia

Hassell to secure the LOC, where James C. Hassell is the beneficiary, are declared void and of

no further force and effect…” (emphasis added). But there were three deeds of trust executed by

Royce and Silvia where James C. Hassell is the beneficiary, and each was introduced as an

exhibit at the hearing.5

         In accordance with § 171.054 of the Texas Civil Practice & Remedies Code and R-51 of

the AAA Construction Rules, the Tribunal may correct clerical, typographical, technical, or

computation errors in the award. As there were three deeds of trust executed by Royce and

Silvia where James C. Hassell is the beneficiary, the Award should be modified to correct the

clerical error suggesting that there were only two.

                                                CONCLUSION

         For the reasons stated in this motion, Respondents respectfully request that the Award be

modified to (1) clearly provide that Respondents’ derivative claims, by agreement of the parties,

were not within the jurisdiction of the Tribunal and (2) correct the clerical mistake suggesting


5
 See R-321, R-324, and R-330. R-330 was admitted as C-88. See also Arb. Hearing Trans. 1048:1-1053:24.
Respondents’ note that Mr. Rentea inadvertently referred to the two deeds of trust with the beneficiary as James C.
Hassell (see Arb. Hearing Trans. 611:15-20), but later testimony and the evidence itself proves otherwise.

                                                         3
         Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 11 of 21




that there were only two deeds of trust declared void by the Tribunal, when in fact there were

three.




                                               Respectfully submitted,

                                               /s/ Derrick B. Carson
                                               Derrick B. Carson
                                               State Bar No. 24001847
                                               dcarson@lockelord.com
                                               Jonathan Pelayo
                                               State Bar No. 24060402
                                               jpelayo@lockelord.com
                                               Deanna M. Willson
                                               State Bar No. 24092759
                                               Deanna.willson@lockelord.com
                                               Christian Perez
                                               State Bar No. 24098243
                                               cperez@lockelord.com
                                               LOCKE LORD LLP
                                               600 Travis, Suite 2800
                                               Houston, Texas 77002
                                               Telephone: (713) 226-1197
                                               Facsimile: (713) 229-2612
                                               ATTORNEYS FOR RESPONDENTS AND
                                               COUNTER-CLAIMANTS


Of Counsel:

Silvia T. Hassell
12512 Cutten, Suite A
Houston, Texas 77066
Tel: (713) 665-2442
Fax: (713) 665-0369
sehassell@aol.com




                                              4
     Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 12 of 21




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2017, a true and correct copy of the foregoing was

served on Claimants and the Tribunal.

                                                   /s/ Deanna M. Willson
                                                   Deanna M. Willson




                                               5
              Case 19-03452 Document
              Case 15-32751 Document 106-26
                                     1-24 Filed  in TXSB
                                             Filed        onon
                                                    in TXSB  05/03/19
                                                               02/05/16Page 132ofof21
                                                                         Page       4
                  . ...



                                                             Ac.. ~ 1~'-'L       _vlt-t"
                                                             2. /17 /12__,
                                                                                                                       .·

                   -1, ~yc-e.. JA-,,....1=':::> 1-1141-s etl1 p,,.. /)07E -t:L. l;       0


                  A.c..+ l~IA. ~])!WI. -tL> ~J.'-'G.c;' Dv v-- ofEb1=-t
                  A~& '"\"L> pV'E-S~ve 6ov- Ati1 lri-'1, +D PrJ{
                  00          0 () U-     E) {e, {t'   y A + l b vt "         .~ 7 6Y"l--) .(.a <rtx.n4v4-J_, -

                                                P-e.EAlM-~lVb
                                                Pv-e ~"..f-t, ---
                                               ~--------
                                                              ~J

                  J, S, /v/f\     ~ .L -fu l (7 P.a..~ t                -;.e- ~-f L)~ t i
                     Db }t,    ,A-he~              ~ C>V fr             (9 kYtA /A.A.J4-b:;. L ~
                      j   -rLM·            f}Ve
                                      .w"'-A-'"'° we- & o Lt*s J                  t..vl       H   tv-r./lf4d
                    .c>-l-~etr-7.
                    ~                                   <:        •                       \

             2. J~ ts . ~vfl' Dt:.~t~f -lo c..c>rc..-l-l.Vluc tJ..-CJvf:-'i/                                      ;·
                bi~'Y 0-c_ fJ v~;{?Cft j- -NJi (5)1/'" ~r- ~          .                                           f
                M.kl<J>.- lA- pv--o-?cr ~ ~DL-->lS) ~/~ _
                u~ -1-o PAJ o.f-.f DU "' e>k t ~ frcJ>-c;..
             ~.      we::   VJ~ 'l\. LN~b +D ltkAv~ {}~~ /laA/€s -b-4-f-~            ~
                                                                                                               ···
                    iw.., ~ v/f ~ e>~-t           +"Avove ~b lo- {Jt:>'';;;:. i...f-t. o~ -It.>
                     ~f4...p l m ~'"UP c'.t>LJ' V' fuL4z.., r "'- ,bY' ~ f' v 11-pP!E.




CCt Ex. 24                      Exhibit                Exhibit                                HCCI Ex. 24
                                  E                     C-81                 HCCI-AAA-PRODUCTION-002963
         Case 19-03452 Document
         Case 15-32751 Document 106-26
                                1-24 Filed  in TXSB
                                        Filed        onon
                                               in TXSB  05/03/19
                                                          02/05/16Page 143ofof21
                                                                    Page       4
 -       . . ..   .        ...            . .   ' :..;         ...   . ..               ·. ·   . .   .
                       '£. 'Te             ·:~:.:Y l'>~'\.V ·,+k tv&> ·;· ev~ ~
                                 c;oA- c.~ 5~v~ ~~ b:n+~                                                 +D
                                 u_, D1-4-)C             -\-c9 t,e.>A- ~ ~ · A-     ~se (v+r ~
                                 1.   ~ 4 ~A---1--t ~.
     .             G. Tu +.-u ll 'f "TV-v,,,,-f 1 VI- b oc9 1 J-1, ~
6-L v;
-~~..1
                      1.
                           9
                           I
                  >~h F41+£. I;.,, I l./\...Qh- />rov 1'7 $ ........ / &V' fo-CJv
                                 . wt? 0 O-l1---t                    ~
                                                               L6>u G ~                 I
                                 T~ l~"""'- v..<.~\::."-4.$'$, ~v~1l~'z~ J'LE.y~J+- -f-l.cr~
                                 (D   (~vi;              A- Qt=»'~ A-+ft.4--vk -feP'V~"~ ol-\._~               ·

                                                            A?-+te~
                                                                                                                        t·
                                                                                                                       I

                                                                                                                    !
                                                                                                                    I




                                                                                                                   j
                                                                                                                   I



                                                                                                                   iI
                                                                                                                   I




                                                                                  HCCI-AAA-PRODUCTION-002964
 Case 19-03452 Document
 Case 15-32751 Document 106-26
                        1-24 Filed  in TXSB
                                Filed        onon
                                       in TXSB  05/03/19
                                                  02/05/16Page 154ofof21
                                                            Page       4

                                      '   . ·-· .·




                                                                                                              ;.
                                                                                                          I
                                                                                                          I

                                                                                                         i


  I.   ~~+ 14..<;po-!lt ~~"L~                        ~,,,..    ft   II /Jl'1->t--
 Ct/I?Vi+6 I         _A~k- . ~ --f<!?Y;:;/v~c5$S. A-~ pfaJy--e.__,                                   f.
                                                                                                     I
-fo v~ /fa-·y b1>~ 9it?sv,                              ~ l~k ~
                                                                                                     !



 yto     ..fo V'   V1/    J40-f).,f   -r.DI'
                                      ~c;.- k.. k ~ -f-Cl
 -fvtJ ..f..v{)     /)AJ .    D ~£~,,..~~~I ~ - rfv-L'<w..f- ,..:._                              I
                                                                                                 I
 6   4-k.~ s .r.> "'- ~ f-c::> ~ JU. s o l vezO ~ tA L-<..~ J-
 i v ~~~v~         ~~ 60-.el T-n:-1::--e~ Y~- :I -re'5- l
                                                                                           (.


~~          Go4                kA-&       b {~~d) ~ ~ov7~v+­                               :·.

friy    lv.f~             ~[)_. ~ iut((              vi-of ~Yc>Hk-e,,
M 8-     /:) v    t- , lu ~ { { ~ f/1-('7Vi, JlY #t E               /fol,,
13(J(Jl5v4-v~        1.   tvy    ..Jo be .S Vc~&s" ~ -i:L::> (               1   ~
l/VVY ~u+(/ e. .          y1




                                                              HCCI-AAA-PRODUCTION-002965
Case 19-03452 Document 1-24 Filed in TXSB on 05/03/19 Page 16 of 21




                                                     e``f=bñK=NON
              Exhibit           Exhibit
                F               C-234
                  Case 19-03452 Document
                  Case 15-32751 Document 106-25
                                         1-24 Filed  in TXSB
                                                 Filed        onon
                                                        in TXSB  05/03/19
                                                                   02/05/16Page 172ofof21
                                                                             Page       6




               To:       Royce Hassell[conrcrete@gmail.com]
               Cc:       Shawn Potts[spotts@hassellconstruction.com]; Michael
               Hassell[mhassell@hassellconstruction.com]
               From:     Phil
               Sent:     Thur3/31/201112:05:32 PM
               Subject:  Re: payables ·
               MAIL_RECEIVED:      Thur 3/31/2011 12:06:12 PM

               You did not pay the bills that you said you were going to, furthermore you paid bills that were
               not on your aging report which makes what we talked about not correct. Living expense are not
               bills to vendors or subcontractors. Yes 1 am disappointed because I don't understand what you
               are doing, the hole keeps getting deeper. How do you plan on paying the bills that did not get
               paid for. We had a plan why did you change what we discussed we were going to do?

               Phillip Hassell
               Hassell Construction Company, Inc.
               12211 Duncan Road
               Houston, Texas 77066
               281 -893-2570 Office
               281 -580-9170 Fax

               On Mar 31, 2011, at 11 :43 AM, Royce Hassell <conrcrete@gmail.com> wrote:



                 Phil,

                 As we discussed last weekend, it is going to be April before we are
                 out of this hole. Fµrthermore, how can you expect for me to go for
                 three months and not have any income to keep the business going? I
                 am not complaining but I think it is unrealistic to assume that we can
                 just pay bills and not make payroll etc. (if we are truly working off
                 your LOC then we should have either included some $ for our
                 expenses or resolve it afterwards. As we discussed when we did the
                 LOC wire, you asked me about "Jiving money" and I said give me
                 some time for the dust to settle and Id get back to you. When I did
                 there was no reply) Its not a very likeable situation on my part but I
                 don't think either of us can afford for me to not keep the projects
                 moving forward. I've done that and now you are livid.



                 Having said that, I have tried to show you how by the end of April

                                     Exhibit                  Exhibit
                                                                                        HCCI Ex.124
                                       G                       C-42
HCCIEx. 12-4                                                                    HCCI-AAA-PRODUCTION-002957
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-24 Filed  in TXSB
                               Filed        onon
                                      in TXSB  05/03/19
                                                 02/05/16Page 183ofof21
                                                           Page       6




we should be back on level ground. I--lere is another recapp of
EXACTLY where we are cost vs. revenue. I don't know what else to
show or say but that we are in much better shape than we were even
6 months ago.

LOC                 -$1,116,342.00

Jan. Pay Request
                      $498,637.00

Feb.Pay               $690,899.00

March Pay             $892,000.00


Subtotal              $965,194.00

Costs thru 3/30                  Includes the
                                 unpaids

Hillhouse             -$70,000.00
NC Foote             -$330,000.00
Research             -$326,000.00
FS                   -$364,000.00


                     -$124,806.00




Obviously, I wish the $124 was a positive number but there is
money in the retainage account to cover this if we aren't able to
make it up in profit and if I don't then Ill cut you a check when the
Willowbend property closes. I don't think that will be necessary
though. Additionally, it doesn't include any April receivables which
some of those costs are associated with.

Surely the $124 isn't a large enough amount for your Surety to
question our sustainability, is it?

Brother, 1 want to make this work and I trying as hard as I know bow




                                                 HCCI-AAA-PRODUCTION-002958
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-24 Filed  in TXSB
                               Filed        onon
                                      in TXSB  05/03/19
                                                 02/05/16Page 194ofof21
                                                           Page       6




under the circumstances.



Royce

On Thu, Mar 31, 2011 at 10:05 AM, Phil < jphassell@hassellconstn~ftiQ_l)_.com> wrote:

  Shawn,

  Here ·is what should have been paid with the funds that we wired Royce, according to
  the aging report that we discussed in our meeting on Friday when you were leaving for
  Spring Break.
  Royce sent a check preview on March 14 for NC Foote & Research and on March 15
  for.Hillhouse and Wayne Grey, I used these for the funds that were wired to Royce.
  The only thing that changed was that I added $21 ,672.00 to Southern Star to pay them
  in full for NC Foote because the balance was way past due. What Royce has paid is not
  what we had planned on, I am not sure what the situation is. I have a meeting with Dad
  tomorrow about my meeting with the bonding company next week, he is going to blow
  a gasket with the bills not being paid like I presented to him. I will not be able to. go to
  the bonding with the current status of payment. This situation needs to be remedied
  immediately. J have copied Royce on this e-mail and will call as soon as I can to
  discuss it with him.


  NC FOOTE: $278,441.58

  Acme          13,698.90
  Brazos         5,691.60
  Chemical        2,782.12
  HCB            34,650.00
  Progressive   180,500.00
  Southern Star 30,J 98.00
  Volt master     10,920.96


  Wayne Grey $252,993.70

  DTA              44,346.00
  White Water     208,647.70


  Hillhouse      $ 45,368.58




                                                                HCCI-AAA-PRODUCTION-002959
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-24 Filed  in TXSB
                               Filed        onon
                                      in TXSB  05/03/19
                                                 02/05/16Page 205ofof21
                                                           Page       6




  CMC               1,556.20
  CL Davis          7,225.00
  Hasssell         36,587.38


  Firestation    $270,590.73

  Advantage      9,630.00
  Allstate       7,506.81
  American           42.78
  ARCJ          40,500.00
  ARC!          27,000.00
  Arc. Louvers    1,824.00
 CMC               548.60
 Curry          30,150.00
 Geargrid        6,407.00
 HAD            21,807.00
 HAD              2,484.00
 HCB             17,460.00
 Impact           2,697.00
 Multi-graphics      644.00
 Myrex            1,028.79
 Old Spring      24,300.00
 Overhead        19,800.00
 Voltmaster       47,547.00
 Voltrnaster       9,213.75


 Research        $268,947.53

 AAA Asphalt    2,174.04
 AAA Asphalt    14,759.82
 Cherry           971.60
 CMC            3,951.44
 Curb Planet    4,982.50
 GE Capital      3,426.0l
 Highway Paving 36,476.80
 Lazer          4,143.82
 Max Heavy Haul 1,800.00
 Precision       1,485.00
 Southern Star 173,370.50
 Steel Effects  21,406.00




                                                 HCCI-AAA-PRODUCTION-002960
Case 19-03452 Document
Case 15-32751 Document 106-25
                       1-24 Filed  in TXSB
                               Filed        onon
                                      in TXSB  05/03/19
                                                 02/05/16Page 216ofof21
                                                           Page       6




 Phillip 1lassell
 Hassell Construction Company, Inc.
 12211 Duncan Road
 Houston, Texas 77066
 f8 1-893-2570 Office
 281-580-9 170 Fax




                                                 HCCI-AAA-PRODUCTION-002961
